DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 06/30/2022. In the paper of 06/30/2022, Applicant newly canceled claim 32 and added claim 37. Claims 1-4, 7, 19-20, 23-29 and 33 are still withdrawn.
Claims 1-4, 7, 19-20, 23-31, 33-37 are pending. Claims 5-6, 8-18, 21-2232 are canceled.

Status of the claims
Claims 30-31 and 34-37 are currently under examination.

Response to Arguments
Moot Rejection(s)
The rejections of claim 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite because the claim recited broad range limitations together with narrow range limitation is moot based on the cancellation of claim 32.
The rejections of claim 32 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph as not being further limiting of claim 30 is moot based on the cancellation of claim 32.
Maintained Rejection(s)
The rejections of claims 30-32 and 34-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained. Applicant’s arguments are addressed below in the section entitled “Arguments”

Arguments
Applicant's arguments filed 06/30/3022 have been fully considered but they are not persuasive as follows. Claims 30-31 and 34-37 were rejected under 35 USC 112(b) as being indefinite for reciting relative terms "high" and "low" which are not defined by the claim or the specification. The specification also does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “high” and “low” as recited by claims 30 and 35 are subjective terms as such, the specification or the claims have to supply some standard for measuring the scope of the terms since there is no standard that is recognized in the art for measuring the meaning of the term “high” or “low” where it applies to expression. 
Concerning the rejection, Applicant argues that the specification on page 5, 1st and 2nd full paragraphs contains sufficient definitions to allow one of ordinary skill in the art to practice their invention (see Remarks, pg 6, 1st para). Applicant then presents arguments that relate to tools disclosed by specification (e.g. computer assistance or algorithm(s) such as ANOCA, p-value determination) for analyzing/comparing measured SH2B3 expression value and for determining a high vs low SH2B3 expression values (see Remarks, pg 6, all paragraphs and pg 7, 1st para).
Applicant’s remarks fail to provide evidence from specification or examples that teach transcript values corresponding to/establishing a high SH2B3 transcript expression relative to a low SH2B3 transcript expression. The examiner found no disclosure on how to distinguish high SH2B3 transcript expression from low SH2B3 transcript expression. 
Furthermore, in view of Table 2, Example 7 on page 21 of the specification, (Table 2 is reproduced below), the meaning of the terms “high” cannot be ascertained by one of ordinary skill in the art, as it pertains to elevated transcript expression, when reading the disclosure since the Table 2 illustrates that SH2B3 transcript expression is normally “high” or elevated.
Table 2 on pg 21 of the specification

    PNG
    media_image1.png
    271
    604
    media_image1.png
    Greyscale


A reasonably clear and exclusive definition for what is intended by high/low SH2B3 expression values must be indicated for claim clarity. It would prove useful to know e.g. how many fold of downregulation of SH2B3 expression relative to a baseline transcript expression of a standard qualifies the SH2B3 expression to be characterized as low so as to inform the treatment of a patient with an autologous intramyocardial CD133+ purified bone marrow stem cell transplantation treatment.

Claim Objections
Canceled claims 5-6, 8-18, 21-22 and 32 are objected to because of the following informalities:  Please remove the concluding period from these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 30 recites the limitation “iii. classifying the subject as a responder if the SH2B3 gene expression in the tissue is low or a non-responder if the SH2B3 gene expression in the tissue is high”.
This limitation is indefinite as it contains the relative terms “high” and “low”.
 The term “high” or “low” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 31 and 34-37 are further rejected as they depend from claim 30.
Claim 35 recites the limitation “the SH2B3 gene expression in the tissue is low or high”. The relative terms “high” and “low” as recited in claim 35 render the claim indefinite. 
The term “high” or “low” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Furthermore, it is unclear how to recognize high or low SH2B3 expression of a tissue sample since the claim fails to provide any standard/threshold gene expression/metric for establishing normal SH2B3 expression and/or high or low SH2B3 expression.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-31 and 34-37 are not directed to patent eligible subject matter. 
The claims are rejected under 35 U.S.C. 101 because claim 30 recite the limitation “treating the subject with autologous intramyocardial CD133+ purified bone marrow stem cell transplantation if the subject is a responder”.
Claim 30-31 and 34-37 respectively rely on a judicial excluded natural principle (i.e. the naturally occurring relationship between SH2B3 gene expression in tissue of a subject and the subject’s response to an autologous intramyocardial CD133+ purified bone marrow stem cell transplantation treatment). 
It is noted that Applicant did not invent this relationship, but rather uncovered the naturally occurring association.
Claims 30-31 and 34-37 are rejected because of the conditional nature of claim 30. 
The judicial exception of claim 30 is deemed as not being integrated into a practical application so as to arrive at claim(s) that amounts to significantly more than the judicially exception since claim 30 also encompass a step of not administering an autologous intramyocardial CD133+ purified bone marrow stem cell transplantation, if a high SH2B3 gene expression is detected in a subject’s tissue sample, as the subject having a high SH2B3 gene expression would be classified as a non-responder. 

Closest prior art
The teachings of the closest prior art references were previously presented in the Non-Final Office action that was mailed on 10/05/2021.
Flister et al. (2015, Circulation: Cardiovascular Genetics, 8(2), pp.294-304) 
Ahlenius et al., (2012, Journal of Neuroscience, 32(15), pp.5151-5164), 
Kwon et al. (2009, Circ. Res., 104 (8): 969-977), 
Stamm et al. (2007, Journal of thoracic and cardiovascular surgery 133 (3) (2007) 717–725),
Klein et al. (2007, The heart surgery forum 10(1): pp. E66-69).

None of these references, nor the prior art, teach a relationship between SH2B3 expression and response or non-response to treatment of autologous intramyocardial CD133+ purified bone marrow stem cell transplantation.
Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 30, 2022